- 1 -



EXHIBIT 10-14
GANNETT CO., INC.
KEY EXECUTIVE LIFE INSURANCE PLAN


Amendment No. 1


Effective June 29, 2015, Gannett Co., Inc. hereby amends the Gannett Co., Inc.
Key Executive Life Insurance Plan in the following respects:
1.The title of Section I is revised to read “Purpose, Background, and Effect of
Spin-off”, and the following is inserted at the end of Section I:


In 2015, Gannett Co., Inc. separated its digital/broadcast and publishing
businesses into two separate publicly traded companies. The separation occurred
when Gannett Co., Inc. contributed its publishing businesses to a newly formed
subsidiary, Gannett SpinCo, Inc., and distributed the stock of Gannett SpinCo,
Inc. to its shareholders (the “Spin-off”). In connection with the Spin-off,
Gannett SpinCo, Inc. was renamed “Gannett Co., Inc.” (“SpinCo”). The entity
formerly known as Gannett Co., Inc. was renamed “TEGNA Inc.” (the “Company”) and
continues the digital/broadcast businesses.
Effective as of the Spin-off, this Plan shall be renamed as the TEGNA Inc. Key
Executive Life Insurance Plan.
In connection with the Spin-off, the Company entered into that certain Employee
Matters Agreement by and between the Company and SpinCo dated

June 26, 2015 (the “Employee Matters Agreement”). Under the Employee Matters
Agreement, SpinCo assumed certain liabilities under this Plan relating to
“SpinCo Group Employees” and “Former SpinCo Group Employees” (each as defined
under the Employee Matters Agreement). The benefits and liabilities with respect
to Participants under this Plan who are such SpinCo Group Employees or Former
SpinCo Group Employees are hereby transferred to SpinCo and its 2015 Key
Executive Life Insurance Plan. Liabilities for such benefits are the sole
responsibility of SpinCo and will be paid under the SpinCo 2015 Key Executive
Life Insurance Plan, and not this Plan, and the Company shall not have any
responsibility for such liabilities. The Employee Matters Agreement may be used
as an aid in interpreting the terms of the benefits hereunder. Notwithstanding
any other provision of this Plan or the SpinCo 2015 Key Executive Life Insurance
Plan, no Participant shall be entitled to duplicate benefits under both such
Plans with respect to the same period of service.
For any employee who is employed by SpinCo immediately after the Spin-off, the
change in employment resulting from the Spin-off shall not be considered a
“separation from service”, “cessation of employment”, “termination of
employment”, or similar term.




--------------------------------------------------------------------------------

- 2 -



2.Effective as of the Spin-off, all references to “Gannett Co., Inc.” or similar
terms shall refer to TEGNA Inc. as appropriate.


IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of June 26, 2015.
GANNETT CO., INC.






By: /s/ Todd A. Mayman                
Name: Todd A. Mayman
Title:
Senior Vice President, General Counsel and Secretary



